Title: Abigail Adams to John Adams, 7 December 1783
From: Adams, Abigail
To: Adams, John



My Dearest Friend
Braintree December 7 1783

Will you honour a Bill of mine, drawn in favour of Uncle Smith for 60 pounds, to pay for 9 acres of wood land which I have purchased of William Adams being part of the estate of Benjamin Ruggles, which fell to Mr. Adams in right of his wife. You will think I have given a large price for it, but it is not so much as your Brother has given him for a 6 acre Lot adjoining to his. The Lot I have purchased is much nearer home, and much easier getting the wood of than any which you owned before of so large a Growth. I am informd that it is very well wooded, and if I was inclined to have a part cut of, for the market, I might at the price wood bears now; raise the money with a third of the wood; it fetches 7 dollors a cord, in Boston, oweing to the few vessels which remained to us after the peace, and these all imployed in carrying Lumber, so that no wood comparitively speaking has been brought from the eastward this fall. I gave 6 pounds pr acre and have trusted to my credit with you to reimburse me the money I have paid for it, it being what I had collected for the payment of my present taxes and my Quarters Board and Schooling for my children. The land cost a hundred and eighty dollors. I have drawn for 200 being an even Sum.
I have not heard any thing further from you since your Letters of Sepbr, which I replied to immediately and hope you received the answers to them. Mr. Thaxter it is said arrived at New York the 20 of November and proceeded on to Congress immediately.
Capt. Callihan in the Peace and Plenty, is not yet arrived, and we are anxious for him as he saild the 7 of october. I hope to receive Letters by him. We have had most terrible weather upon this coast.
I have considerd your invitation to me, the arguments for and against it, with all the deliberation I am mistress of. I have arranged before me all your former objections, I have added to them the state of your Health as you have discribed it, and upon the whole, your return here, is the object my Heart pants for. A relaxation from the fatigues and vexations of publick Life appears necessary for your Health, from these you cannot be exempted whilst you continue abroad. The envyed embassy to a certain Island is surrounded with so many thorns, that the Beauty and fragrance of the Rose, would be but a small compensation for the wounds which might be felt in the gatheiring and wearing it.
If you felt yourself under obligations during the dangers and perilous of war, to sacrifice, your Health your ease and safety, to the independance and freedom of your Country, those obligations cannot now be equally binding. The Golden Fleese is won. If you have no female wiles to contend with, the dragon may secure it to us; but I believe it is as necessary that he should reside watch in America as Europe.
Letters from our sons last night from Haverhill inform me of their Health, and of their intention of writing to their Pappa and Brother by the next opportunity.
Dr. Cooper lies very dangerously ill of a Lethargy. I shall write you again very soon, for the present adieu. I know not whether I shall believe myself how well you Love me, unless I can prevail upon you to return in the Spring to your ever affectionate


Portia


 

December 13.

I have learnt that the vessel which carried Letters from me answers to your last from Amsterdam and letters to Johnny in reply to his and Letters in reply to your of Sepbr. this vessel is dismasted and returnd into port Cape Cod after having been out 3 weeks so that what fate the Letters will meet with I know not. Mr. Dana, arrived in Boston yesterday from Petersburgh. I have not time to Say what my Sensations were. A flood of tears unbidden flowed from my Eyes. Yet I am sure I sincerely rejoiced in his return. Mr. Thaxter has not yet reached Braintree. I received a letter from him  dated New York, December 3. He had been to Philadelphia and was upon his return. I shall in a few days write you again.

